Evans, Judge,
concurring specially. Inasmuch as I dissented from the majority opinion of the Court of Appeals when this case was first heard in this court (see Blanchard v. Westview Cemetery, 124 Ga. App. 195 (183 SE2d 399)), and in view of the Supreme Court’s reversal of the majority opinion of this court, and further in view of the Supreme Court’s having adopted the separate dissenting opinions of Judges Pannell and Evans, with the one qualification, to wit: that the complaint stated a claim, even disregarding the issue of whether a permit for the disinterment and reinterment of the body was required under State law, I most enthusiastically concur in the present opinion of this court, which adopts the reversal opinion of the Supreme Court.
But, I wish to add that the issue of defendant’s violation of law in failing to obtain the permit should be decided, as a violation of law by the defendant raises the issue of bad faith, which must always be decided by a jury.